DETAILED ACTION
The present Office Action is responsive to the After-Final Amendment received on August 3, 2022.
Amendment – Non-Entry
The After-Final Amendment received on August 3, 2022 has not been entered because the entry of the amendment does not overcome all previously stated rejections for the reasons that follow:
Rejections under 112(b) or 2nd paragraph:
Re: claim 10:
	Applicants’ remark regarding changing the term, “Sybrgreen” into “SYBR Green” does not resolve the indefiniteness in trademark usage as set forth in the Office Action mailed on July 6, 2022.
	As stated in the Office Action, page 3, while the art accepted usage of the product is “SYBR Green”, the usage of a trademark product in a claim renders the claim indefinite because a trademark does not identify the actual product, but the source of the product which could retain the same tradename, while changing its contents/formula.  For example, Coke® has been sold under the same tradename while changing its formulation over the years.
	The Office again suggests amending the claim to use a generic description of what a SYBR Green is.
Rejection under 112(a) or 1st paragraph:
Re: claim 10:
	Applicants state that claim 10 has been amended to recite, “a test RNA and a control RNA”.
	Such is not the case.
	Therefore, the issue set forth in the Office Action mailed on July 6, 2022 remains.
Conclusion
	Because the amendment has not been entered, all rejections of record reflected in the Final Rejection mailed on July 6, 2022 is maintained.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 15, 2022
/YJK/